290 S.W.3d 842 (2009)
Brock A. GRIFFITH, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 69959.
Missouri Court of Appeals, Western District.
September 1, 2009.
Mark A. Grothoff, Assistant State Public Defender, Columbia, MO, for Appellant.
Chris Koster, Attorney General, Mary H. Moore, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before Division Two: VICTOR C. HOWARD, Presiding Judge, and JOSEPH M. ELLIS and MARK D. PFEIFFER, Judges.
Prior report: 237 S.W.3d 242.


*843 Order
PER CURIAM.
Brock A. Griffith appeals the motion court's judgment denying his Rule 29.15 motion in which he alleged that he received ineffective assistance of counsel. On appeal, he presents two points, in which he claims that his trial counsel was ineffective for failing to object to allegedly inadmissible testimony. We affirm pursuant to Rule 84.16(b).